                            THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

    Steven Jones,

                 Plaintiff,
                                                                 Case No. 1:14-cv-00964
          v.
                                                                 Judge Michael R. Barrett
    Dr. Ahmed, et al.,

                 Defendants.

                                                 ORDER
          This matter is before the Court on the Magistrate Judge’s February 14, 2019 Order

and Report and Recommendation (“R&R”) which (1) ordered that Defendant’s Motion to

Strike Plaintiff’s Second Response in Opposition to Defendant’s Motion for Summary

Judgment (Doc. 56) be granted; Plaintiff’s Motion for Appointment of Counsel and Expert

Witness (Doc. 52) be denied; and Plaintiff’s request for additional discovery (id.) be

denied and (2) recommended that Defendant’s Motion for Summary Judgment (Doc. 47)

be granted. (Doc. 58).

          Proper notice was given to the parties under 28 U.S.C. § 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the

R&R in a timely manner. See United States v. Walters, 638 F.2d 947 (6th Cir.1981).

Plaintiff filed timely objections (Docs. 59, 60) 1 and Defendant filed a response thereto

(Doc. 61). The Magistrate Judge completed a comprehensive review of the record and




1These filings are identical, Plaintiff filed them on the same date, and the Court will reference (Doc. 60) as
Plaintiff’s objections.
the same will not be repeated here except to the extent necessary to address Plaintiff’s

objections.



                                STANDARDS OF REVIEW
       When objections to an order of a magistrate judge are received on non-dispositive

matters, the district judge must consider timely objections and modify or set aside any

part of the order that is clearly erroneous or is contrary to law. FED. R. CIV. P. 72(a).

       When objections are received to a magistrate judge’s R&R on a dispositive matter,

the assigned district judge “must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” FED. R. CIV. P. 72(b). After that review,

“[t]he district judge may accept, reject or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” Id.



                              NON-DISPOSITIVE MATTERS
       Beginning with Plaintiff’s objections to the Magistrate Judge’s Order denying his

non-dispositive motions (Docs. 52, 55), the Court concludes that the Magistrate Judge’s

Orders (Doc. 60) are not clearly erroneous or contrary to law. See FED. R. CIV. P. 72(a).

       Plaintiff first asserts that the Magistrate Judge erred in applying Local Rule

7.2(a)(2) when striking his filing titled “Plaintiff’s Second Response in Opposition to

Defendant’s Motion for Summary Judgment; Written Objections Included,” (Doc. 56) as

Local Rule 7/2(a)(1) is not applicable, as his filing is a written objection and not a

memorandum. (Doc. 60 at PageID 333-35). He then lists objections he raised in that

filing (Doc. 55) and in “Plaintiff’s Objection and Response to Defendant’s Motion to Strike

Plaintiff’s Second Opposition to the Defendant’s Motion for Summary Judgment” (Doc.

                                              2
57) which he contends the Magistrate Judge failed to consider. (Doc. 60 at PageID 333-

35).   However, aside from summarily asserting that his filing (Doc. 55) is not a

supplemental memorandum in response to Defendant’s Motion for Summary Judgment—

and despite his characterization of it as exactly that in his later filing (Doc. 57)—as

contemplated by Local Rule 7.2(a)(2), he provides no analysis for his assertion. Although

the Court can liberally interpret Plaintiff’s objections, it will not manufacture arguments on

his behalf. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). More importantly, a review of that document reveals that it is,

indeed, an improperly filed second responsive memorandum to Defendant’s Motion for

Summary Judgment such that the Magistrate Judge did not error in granting Defendant’s

Motion to Strike (Doc. 56) it or in not considering Plaintiff’s arguments in that document

or in his response to Defendant’s Motion to Strike (Docs. 55, 57).

       Second, Plaintiff argues that the Magistrate Judge erred in holding that he failed

to establish that additional discovery was warranted under Federal Rule of Civil

Procedure 56(d). (Doc. 60 at PageID 335). The Magistrate Judge found that it was not

clear how the discovery of the name of, or a declaration from, the Ohio State University

Hospital (“OSU”) “physician who confirmed that [Plaintiff’s] macula was detached” would

further assist his Eighth Amendment Claim. (Doc. 58 at PageID 315-16). Despite the

Magistrate Judge’s description of the OSU physician as “the physician who confirmed that

[Plaintiff’s] macula was detached” (id.), Plaintiff confusingly objects that “[t]he Magistrate

Judge continues to argue the detached retina” and criticizes the Magistrate Judge for

confusing the importance of a detached macula versus a detached retina (Doc. 60 at

PageID 335). Regardless, the Court agrees that Plaintiff fails to meet his burden under



                                              3
Federal Rule of Civil Procedure 56(d), as he asserts only general and conclusory

statements regarding his requested discovery versus substantive explanations for what

he hopes to uncover and why that information would assist his claim. See Unan v. Lyon,

853 F.3d 279, 292-93 (6th Cir. 2017) (Holding that, pursuant to Rule 56(d), the nonmovant

must indicate its need for discovery, what material facts it hopes to uncover, and why it

has not previously discovered the information) (internal citations omitted).

       Plaintiff next objects that the Magistrate Judge erred in denying his renewed

request for an appointment of counsel and an expert witness. (Doc. 60 at PageID 335).

However, he merely restates his argument presented in his Motion (Doc. 52) and the

Court finds that his objection constitutes mere disagreements with the Magistrate Judge’s

order and she did not error. See Howard v. Sec'y of Health & Human Servs., 932 F.2d

505, 509 (6th Cir. 1991) (Explaining that general disagreements with the Magistrate

Judge fall short of Plaintiff’s obligation to make specific objections to an R&R); see also

Aldrich v. Bock, 32 F.Supp.2d 743, 747 (E.D. Mich. 2004) (“An ‘objection’ that does

nothing more than state a disagreement with a magistrate [judge]'s suggested resolution,

or simply summarizes what has been presented before, is not an ‘objection’ as that term

is used in this context.”).



                                  DISPOSITIVE MATTER
       Turning to Plaintiff’s objections to the Magistrate Judge’s recommendation that

Defendant’s Motion for Summary Judgment be granted, after a de novo review of the

filings in this matter, the Court agrees.

       Plaintiff first objects to the Magistrate Judge’s reliance on Santiago v. Ringle,

734 F.34 F.3d 585 (6th Cir. 2013), and assertion that Plaintiff failed to produce medical

                                             4
evidence verifying the detrimental effect of the delay in treatment with respect to the

objective component of his Eighth Amendment claim. (Doc. 60 at PageID 336); see (Doc.

58 at PageID 320-21). He appears to argue that he has no responsibility to produce such

evidence, as the need for his medical care was obvious and Dr. Shoemaker’s declaration

supports this argument. (Id. at PageID 336-37) (relying on Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005)). However, Plaintiff merely recites boilerplate caselaw and relies

on a portion of Dr. Shoemaker’s declaration which the Magistrate Judge found establishes

the opposite of what Plaintiff argues. Compare (Doc. 58 at PageID 320), with (Doc. 60 at

PageID 336-37).       The Court finds this objection to be repetitive, general, and

unpersuasive. See Howard, 932 F.2d at 509; see also Aldrich, 32 F.Supp.2d at 747.

       Plaintiff next objects that the Magistrate Judge erred when, in her summary of the

facts, she allegedly stated that “Dr. Shoemaker opines that . . . plaintiff’s macula was

already off when Dr. Ahmed made the decision to refer plaintiff to an optometrist,” when

Dr. Shoemaker actually stated that he “indicated that the macula was likel[y] off but not

reviewable.” (Doc. 60 at PageID 337). However, the Magistrate Judge, in her summary

of the facts, stated that, “[u]pon examining plaintiff, Dr. Shoemaker suspected that

plaintiff’s macula was detached” and that “Plaintiff’s drooping upper retina would not allow

Dr. Shoemaker to confirm whether plaintiff’s macula was off” and, therefore, Dr.

Shoemaker “immediately referred plaintiff to OSU for further examination out of caution

rather than urgency.” (Doc. 58 at PageID 313) (emphasis added). The Court is not

persuaded by Plaintiff’s characterization of the Magistrate Judge’s summary of the facts.

       Plaintiff next contends that the Magistrate Judge erred in finding that Plaintiff failed

to satisfy the subjective component of his Eighth Amendment claim, as he has “placed



                                              5
evidence into the record” that “Dr. Ahmed did not follow the proper course of treatment

because he delayed that treatment.”        (Doc. 60 at PageID 337-38).         However, the

Magistrate Judge found that, “[e]ven accepting [Plaintiff’s asserted] facts as true for

purpose of summary judgment, plaintiff’s claim would amount to no more than a different

of opinion with Dr. Ahmed over the appropriate course of medical treatment, which is

insufficient to establish an Eighth Amendment violation.” (Doc. 58 at PageID 322) (citing

Broyles v. Corr. Med. Servs., Inc., 478 F. App'x 971, 976 (6th Cir. 2012)). Plaintiff’s

objection does not address this finding and the Court is not persuaded that the Magistrate

Judge erred in her Eighth Amendment subjective component analysis.

       Plaintiff further argues that the Court must deny Defendant’s Motion for Summary

Judgment until the Magistrate Judge addresses his assertions, raised in his Response to

Defendant’s Motion for Summary Judgment (Doc. 52), that Dr. Ahmed’s declaration and

Dr. Shoemaker’s declarations contain false statements and hearsay. (Doc. 60 at PageID

338). A review of Dr. Ahmed’s declaration reveals that he stated that he examined

Plaintiff’s medical records, and did not state that he examined Plaintiff’s eye, and his

concession that he received information regarding Plaintiff’s condition from the nurse

practitioner. (Doc. 47-1). Plaintiff provides no analysis for his argument that Dr. Ahmed’s

conversation with the nurse practitioner is inadmissible hearsay. (Doc. 60 at PageID

338). The Court is not persuaded that Dr. Ahmed’s declaration contains a false statement

or hearsay. To the extent Plaintiff faults Dr. Shoemaker’s declaration for failing to “provide

the name, statement, declaration or documentation evidence attesting to the [OSU’s

physicians statement regarding his] macula being detached” and contains inadmissible

hearsay (Doc. 60 at PageID 338), a review of that declaration does not confirm Plaintiff’s



                                              6
characterization of it and he again provides no analysis for his blanket assertion that Dr.

Shoemaker’s statements constitute hearsay (Doc. 47-2). Accordingly, the Court is not

persuaded by Plaintiff’s arguments regarding Dr. Ahmed’s and Dr. Shoemaker’s

declarations.

      Finally, to the extent that Plaintiff objects that he has shown genuine issues of

material fact such that summary judgment is inappropriate (Doc. 60 at PageID 339), the

Court finds his arguments to be either repetitive of some of his failed arguments discussed

above or general in nature and unpersuasive, see Howard, 932 F.2d at 509; see also

Aldrich, 32 F.Supp.2d at 747. In sum, the Court is not convinced by Plaintiff’s objections

and will not disturb the Magistrate Judge’s recommendation that Summary Judgment in

Defendant’s favor is warranted.



                                     CONCLUSION
      Based on the foregoing, the Court hereby OVERRULES Plaintiff’s objections (Doc.

60) and ADOPTS in full the Magistrate Judge’s February 14, 2019 R&R (Doc. 58).

Accordingly, Defendant’s Motion for Summary Judgment (Doc. 47) is GRANTED, this

case is DISMISSED, and the matter shall be CLOSED and TERMINATED from the

Court’s docket.

      IT IS SO ORDERED.                         _s/ Michael R. Barrett_______
                                                Hon. Michael R. Barrett
                                                United States District Judge




                                            7
